0DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-2, 5-8, 10-11, 17-18, 23-24, 26-29, 31-33, and 36 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 10, 11, 17 and 27 are objected to because of the following informalities:  
In claim 1, line 1, please amend “A safety device configured to prevent use of the said safety device” to recite “A safety device configured to prevent use of the safety device”;
In claim 1, line 6, please amend “a mean for” to recite “a means for”;
In claim 10, line 2, please amend “a mean for” to recite “the means for”;
In claim 11, line 2, please amend “the mean for communicating via a wireless network testing that the strength” to recite “the means for communicating via a wireless network testing that a strength”;
In claim 17, lines 1-2, please amend “the safety device comprising a mean for remote identification” to recite “the safety device comprising a means for remote identification”;
In claim 27, line 2, please amend “the charger” to recite “a charger”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29, 31-33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "the safety device being charged" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, the limitation “a processor of the safety device executing an automated text procedure on the safety device being charged” has been interpreted as “a processor of the safety device executing an automated test procedure on the safety device while the safety device is charged”.
Claim 26 further recites “enabling an output user-interface when all test of the test procedure succeed.”  There are two test procedures recited in the claim and the recitation of “the test procedure” is unclear.  For purposes of examination, “the test procedure” has been interpreted as “the automated and manual test procedures”.
Claims 27-29, 31-33, and 36 depend from claim 26, and are rejected for the same reasons as claim 26.
Claim 36 recites the limitation "the user identification is associated with the device identification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation has been interpreted as “a user identification is associated with a device identification”.

Allowable Subject Matter
Claims 1-11, 17, 19, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a safety device configured to prevent use of the safety device if faulty, the safety device comprising each and every one of the following limitations:
A portable power source; a charging interface, the charging interface adapted to supply power to the portable power source from a charger; a means for communicating with a wireless network; an input user-interface connected to a processor; an output user-interface connected to the processor; the processor being configured to: execute an automated test procedure on the safety display while the safety device is being charged by the charger, identify a manual test procedure on the device; if the automated and manual test procedures are successful, enable the output user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHOI, US 2015/0288197, discloses a charger having a battery diagnostic function wherein the charger comprises a charging interface adapted to supply power to a portable power source and is configured to execute an automated test procedure on the battery while the battery is being charged by the charger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876